


TWELFTH AMENDMENT OF
CONSTRUCTION LOAN AGREEMENT




THIS TWELFTH AMENDMENT OF CONSTRUCTION LOAN AGREEMENT (“Amendment”) is made this
12th day of February, 2013 between FIRST NATIONAL BANK OF OMAHA, a national
banking association ("Bank") and CARDINAL ETHANOL, LLC, an Indiana limited
liability company (“Borrower”). This Amendment amends that certain Construction
Loan Agreement dated December 19, 2006 between Bank and Borrower (as amended,
the “Loan Agreement”).


WHEREAS, pursuant to the Loan Agreement and the other Loan Documents, Bank
extended the Construction Loan, Revolving Loan and other financial
accommodations and extensions of credit described in the Loan Agreement to
Borrower, all as more fully described in the Loan Agreement;


WHEREAS, pursuant to that certain that certain First Amendment of Construction
Loan Agreement dated August 22, 2007, a revised Total Project Cost Statement was
attached to the Loan Agreement as Exhibit G and the Loan Agreement was otherwise
amended as provided for therein;


WHEREAS, pursuant to that certain Second Amendment of Construction Loan
Agreement dated December 18, 2007, the Loan Termination Date applicable to the
Revolving Note was extended to December 17, 2008 and the Loan Agreement was
otherwise amended as provided for therein;


WHEREAS, pursuant to that certain Third Amendment of Construction Loan Agreement
dated July 31, 2008 (the “Third Amendment”), Bank extended to Borrower the Corn
Oil Extraction Loan in the principal amount of $3,600,000.00 and the Loan
Agreement was otherwise amended as provided for therein;


WHEREAS, pursuant to that certain Fourth Amendment of Construction Loan
Agreement dated December 17, 2008, the Loan Termination Date of the Revolving
Loan was extended to December 16, 2009, the Borrowing Base was modified, the
interest rate on certain Loans was modified and the Loan Agreement was otherwise
amended as provided for therein;


WHEREAS, pursuant to that certain Fifth Amendment of Construction Loan Agreement
dated October 30, 2009, the limitations on Borrower's capital expenditures for
Borrower's 2010 fiscal year was increased, the Excess Cash Flow payment
application was modified, the financial covenants were modified and the Loan
Agreement was otherwise amended as provided for therein; and


WHEREAS, pursuant to that certain Sixth Amendment of Construction Loan Agreement
dated December 16, 2009, the Loan Termination Date of the Revolving Loan was
extended to February 16, 2010 and the Loan Agreement was otherwise amended as
provided for therein;


WHEREAS, pursuant to that certain Seventh Amendment of Construction Loan
Agreement dated February 14, 2010, the Loan Termination Date applicable to the
Revolving Note was extended from February 16, 2010 to February 15, 2011, the
interest rate charged on the Revolving Loan was modified, the capital
expenditures covenant was modified and the Loan Agreement was otherwise amended
as provided for therein;


WHEREAS, pursuant to that certain Eighth Amendment of Construction Loan
Agreement dated February 15, 2011, the Loan Termination Date applicable to the
Revolving Note was extended to February 14, 2012, the interest rate and
definitions relating to the interest rate on the Loans were modified, the
Borrowing Base was modified and the Loan Agreement was otherwise amended as
provided for therein; and






--------------------------------------------------------------------------------




WHEREAS, pursuant to that certain Ninth Amendment of Construction Loan Agreement
dated May 25, 2011, the maximum principal amount of the Revolving Loan was
increased from $10,000,000.00 to $15,000,000.00 and the Loan Agreement was
otherwise amended as provided for therein;


WHEREAS, pursuant to that certain Tenth Amendment of Construction Loan Agreement
dated February 14, 2012, the Loan Termination Date applicable to the Revolving
Note was extended to February 12, 2013, certain interest rate definitions and
provisions were modified, the FIXED CHARGE COVERAGE RATIO covenant was modified,
the NET WORTH covenant was eliminated, the capital expenditures covenant was
modified, the distributions covenant was modified and the Loan Agreement was
otherwise amended as provided for therein;


WHEREAS, pursuant to that certain Eleventh Amendment of Construction Loan
Agreement dated November 20, 2012, the FIXED CHARGE COVERAGE RATIO was modified;
and


WHEREAS, the Borrower has requested, and under the terms of this Amendment Bank
has agreed, to extend the Loan Termination Date applicable to the Revolving Note
from February 12, 2013 to May 12, 2013 as provided for in this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the sufficiency and receipt of which is hereby
acknowledged, the parties agree to amend the Loan Agreement as follows:


1.    Capitalized terms used herein shall have the meaning given to such terms
in the Loan Agreement, unless specifically defined herein.


2.    Section 1.21 of the Loan Agreement is hereby amended to delete the
reference to February 12, 2013 as the Loan Termination Date of the Revolving
Note and inserting in lieu thereof May 12, 2013. To further evidence such
extension, Borrower shall execute and deliver to Bank an Eighth Amended and
Restated Revolving Promissory Note dated of even date with this Amendment. From
and after the date of this Amendment, any reference to the Revolving Note in the
Loan Agreement and the other Loan Documents shall be amended to refer to such
Eighth Amended and Restated Revolving Promissory Note.


3.    Except as modified herein, all other terms, provisions, conditions and
obligations imposed under the terms of the Loan Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified,
affirmed and certified by Borrower. Borrower hereby ratifies and affirms the
accuracy and completeness of all representations and warranties contained in the
Loan Documents. Borrower represents and warrants to the Bank that the
representations and warranties set forth in the Loan Agreement, and each of the
other Loan Documents, are true and complete on the date hereof as if made on and
as of the date hereof (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, such representation or warranty
shall be true and correct as of such specific date), and as if each reference in
“this Agreement” included references to this Amendment. Borrower represents,
warrants and confirms to the Bank that no Events of Default is now existing
under the Loan Documents and that no event or condition exists which would
constitute an Event of Default with the giving of notice and/or the passage of
time. Nothing contained in this Amendment either before or after giving effect
thereto, will cause or trigger an Event of Default under any Loan Document. To
the extent necessary, the Loan Documents are hereby amended consistent with the
amendments provided for in this Amendment.


4.    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument.




--------------------------------------------------------------------------------






5.    This Amendment will be governed by and construed in accordance with the
laws of the State of Nebraska, exclusive of its choice of laws rules.












[SIGNATURE PAGE FOLLOWS]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first written above.


 
FIRST NATIONAL BANK OF OMAHA, a national banking association
 
 
 
By: /s/ Fallon Savage
 
Title: Vice President
 
 
 
CARDINAL ETHANOL, LLC, an Indiana limited liability company
 
 
 
By: /s/ Jeffrey L. Painter
 
       Jeff Painter, President
 
 
 
By: /s/ Dale Schwieterman
 
Title: Director
 
 















